[cgnw-crloiexhibit103x1x1.jpg]



 

 

November 2, 2007



Adam Edwards
Commission River, Inc.
12401 South 450 East, Suite D-1
Draper, Utah 84020



Dear Adam:

          This letter sets forth the terms upon which we are prepared to request
board approval to purchase the assets of Commission River, Inc.

          Please review the attached term sheet. We'd be happy to answer any
questions you have regarding the proposed terms and timing.

Best regards,


/s/ Bob Bench

Chief Executive Officer
Cognigen Networks, Inc.

--------------------------------------------------------------------------------

Cognigen Networks, Inc. Letter of Intent to Purchase Assets of Commission River

This is a non-binding Letter of Intent to purchase the assets of Commission
River, Inc. ("CR") based on the following terms to be presented to the Cognigen
Board of Directors for approval and to be outlined further in a definitive
purchase agreement. The Letter of Intent is conditioned on the completion of
Cognigen Networks, Inc.'s ("CNI") due diligence, legal review, and documentation
in a form that is satisfactory to CNI. Except as set forth below under the
heading "Confidentiality," this Term Sheet does not create any legally binding
obligations between the parties, and neither party shall have any obligation or
liability with respect to the proposed transaction unless and until a definitive
agreement is executed by CNI and CR.

  The Offering:

 Cognigen Networks, Inc. ("CNI") is offering to acquire all of the assets of
Commission River ("CR"). CR's assets include: all of the existing intellectual
property, customer contracts, partnership contracts, 3rd party agreements,
service agreements, copyrights, trademarks, hardware, software, office
equipment, and all other assets required to continue current operations.

 

Purchase Price:

CNI will acquire CR's assets for the issuance of 16,000,000 shares of Cognigen
Network, Inc. common stock.


Additional Items                                                    (1) Adam
Edwards and Patrick Oborn will enter into employment agreements with CNI (with a
minimum commitment of three years).       (2)  Adam Edwards and Patrick Oborn
will enter into non-compete agreements.         (3)  Additional employment
agreements will be offered to CR's other employees as necessary and agreed upon
by both parties.        (4)   CNI will perform due diligence and an audit on
CR's business.  

Note: Any capital investment made by CR or any of CR's affiliates will be
addressed in a separate agreement. 

CR Requirements and
Responsibilities:                                                   

(1)

 

CR agrees to negotiate exclusively with CNI after the signing of the Letter of
Intent, and not initiate or conclude, through its representatives or otherwise,
any negotiations with any corporation, person or other entity regarding the sale
of CR's assets from and after the execution of the Letter of Intent for a period
of forty-five (45) days.       (2)   CR agrees to comply with CNI's requests for
information related to CR's business during the due diligence period.        
(3)   CR is responsible for all the debts and liabilities related to CR's
business.  

Term Sheet Signing Date:

Definitive Agreement
Signing Date & Closing Date:

Non-Binding

Expenses

Anticipated date is November 2, 2007

Anticipated date is November 30, 2007


This is a non-binding letter of intent to purchase the assets of CR.

Each party will bear its own expenses incurred in connection with the
negotiation, execution and delivery of the definitive Agreement and the Closing
of the transactions contemplated hereby.


 

2

--------------------------------------------------------------------------------





Public Announcements

 Except as may be required by law, neither of the parties hereto shall engage
in, encourage, or support any publicity or disclosure of any kind or form in
connection with this letter of intent. It is understood by the parties that the
filing of a Form 8-K disclosure with the SEC by Cognigen may require issuance of
a news release. Such disclosure actions shall be at the reasonable discretion of
Cognigen. CR shall receive advance written copies of all such disclosures and
shall be permitted to provide comments with respect to such disclosure, which
comments Cognigen will evaluate in good faith.

 

Termination

Except for the Confidentiality and Public Announcement provisions this Letter of
Intent may be terminated at any time by written notice of CNI or CR.



Confidentialithy

 

 

 

 

 

Prior to Closing, neither Party nor any of their Representation shall make any
public statement or issue any press releases regarding the agreements, the
proposed transactions described herein or this Term Sheet without prior written
consent of the other Party, except as such disclosure may be required by law. If
the law requires such disclosure, the disclosing party shall notify the other
Party in advance and furnish to the other Party a copy of the proposed
disclosure. Notwithstanding the foregoing, the Parties acknowledge that certain
disclosures regarding the agreements, the proposed transactions of this Term
Sheet may be required to be made to each Party's Representatives or certain of
them, and to any other party whose consent or approval may be required to
complete the agreements and the transactions provided for hereunder, and that
such disclosures shall not require prior written consent. CNI and CR and each
company's employees, affiliates and associates will (a) treat all information
received from either company confidentially, (b) not disclose such information
to third parties without the prior written consent of the other company, except
as such disclosure may be required by law, (c) not use such information for any
purpose other than the consideration of the matters contemplated by this Term
Sheet, including related due diligence, and (d) return to the providing company
any such information if the Term Sheet terminates.





  



SIGNATURE PAGE FOLLOWS:



 

3

--------------------------------------------------------------------------------


Signatures:



Adam Edwards   

Bob Bench

(Print Name)   (Print Name)  

/s/ Adam Edwards 

  /s/ Bob Bench Adam Edwards                                              
11/2/07
President
Commission River, Inc.   Robert Bench
Chief Executive Officer
Cognigen, Inc.



 

 

 

 

 

 

 

 

 

 


 

4

--------------------------------------------------------------------------------